       Case 3:20-cv-00183-DPM Document 9 Filed 11/23/20 Page 1 of 1




            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

DEURSLA LASHAY BARRON                                        PLAINTIFF

v.                       No. 3:20-cv-183-DPM

TONI RAYMOND,
Admin. Assistant                                          DEFENDANT

                                ORDER
     Unopposed recommendation, Doc. 8, adopted.              FED.     R. Crv.
P. 72(b) (1983 addition to advisory committee notes).               Barron's
complaint, Doc. 2, will be dismissed without prejudice for failure to
state a claim.   This dismissal counts as a "strike" for purposes of
28 U.S.C. § 1915(g). An in forma pauperis appeal from this Order and
accompanying Judgment will not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge
